Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Schelling AG and Vlastuin, which are considered the closest prior art of record, do not teach a configuration of the display unit such that the first and second shelf supports are spaced-apart in a first direction, the first and second stretchers are spaced-apart in a second direction, and the third and fourth shelf supports are spaced-apart in the second direction, wherein the second direction is transverse to the first direction. The prior art or record does not teach or suggest further modifying Schelling AG to have such a configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Stanton L Krycinski/Primary Examiner, Art Unit 3631